Exhibit 10.1

 

 



 

 

 

 STOCK PURCHASE AGREEMENT

 

 



 

 

 

 

 

 

 



 

TABLE OF CONTENTS

 

Page

 

Section 1.   Certain Definitions 1 Section 2.   Purchase and Sale of the
Purchased Shares; Payment 3 2.1   Purchase and Sale of the Purchased Shares 3
2.2   Payment 3 Section 3.   Closing 3 3.1   Closing Date 3 3.2   Purchased
Shares 3 3.3   Books and Records 3 Section 4.   Representations and Warranties
of the Seller 3 4.1   Ownership of the Purchased Shares 3 4.2   Power and
Authority; Enforceability 4 4.3   Governmental Approvals 4 4.4   No Litigation
and Investigations 4 4.5   No Contravention of Laws, Agreements or
Organizational Documents 5 4.6   No Fees 5 4.7   Purchased Shares Status 5
4.8   No Distribution 5 4.9   Economic Risk 5 4.10   Accredited Status 6
4.11   Restricted Securities 6 4.12   Investigation 6 4.13   No Reliance 6
4.14   ERISA 6 Section 5.   Representations and Warranties of the Purchaser 6
5.1   Status 6 5.2   Power and Authority; Enforceability 6 5.3   No
Contravention of Laws, Agreements or Organizational Documents 7
5.4   Governmental Approvals 7 5.5   No Distribution 7 5.6   Economic Risk 7
5.7   Accredited Purchaser 8 5.8   No Reliance 8 5.9   No Fees 8 5.10   ERISA 8
Section 6.   Conditions to Closing 8 6.1   Conditions to the Sellers’ Obligation
to Close 8 6.2   Conditions to the Purchaser’s Obligation to Close 9

 



-i-

 

 

Section 7.   Miscellaneous 9 7.1   Termination 9 7.2   Construction 10
7.3   Expenses 10 7.4   Governing Law; Jurisdiction 10 7.5   Waiver of Jury
Trial 10 7.6   Counterparts 10 7.7   Assignment 10 7.8   Third Party
Beneficiaries 11 7.9   Entire Agreement 11 7.10   Amendments 11
7.11   Severability 11 7.12   Notices 11 7.13   Survival 12

SCHEDULES

 

Schedule A Purchased Shares

 



-ii-

 



 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT, dated as of April 10, 2020 (this “Agreement”), is
made by and among Cinedigm Corp, a Delaware corporation (the “Purchaser”) and
the sellers named on Schedule A attached hereto (the “Sellers”).

 

WHEREAS, the Sellers desire to sell to the Purchaser, and the Purchaser desires
to purchase from the Sellers, an aggregate of 223,380,000 ordinary shares (the
“Ordinary Shares”) of Starrise Media Holdings Limited (the “Company”) as
allocated among the Sellers in accordance with Schedule A attached hereto (the
“Purchased Shares”), subject to the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, agreements and conditions set forth herein, the parties
hereby agree as follows:

 

Section 1.                Certain Definitions. As used herein, the following
terms shall have the meanings set forth below:

 

“Affiliates” shall mean, with respect to any person, any other person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such person.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Ancillary Agreements” shall have the meaning set forth in Section 4.2.

 

“Benefit Plan” shall have the meaning set forth in Section 5.12.

 

“Business Day” shall mean any day except Saturday, Sunday or any other day on
which commercial banks are closed in the State of New York or Hong Kong.

 

“Closing” shall have the meaning set forth in Section 3.1.

 

“Closing Date” shall have the meaning set forth in Section 3.1.

 

“Common Stock” shall mean the Class A common stock, par value $0.001 per share,
of the Purchaser.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Control” (including the terms “controlled by” and “under common control with”)
shall mean, with respect to any person, the possession, directly or indirectly,
of the power to direct or cause the direction of the management of policies of
such person, whether through the ownership of securities, limited liability
company interests, partnership interests, by contract or otherwise.

 



 

 

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Governmental Approvals” shall have the meaning set forth in Section 4.3.

 

“Governmental Authority” shall have the meaning set forth in Section 4.5.

 

“Law” shall mean all applicable statutes, laws, regulations and orders of, and
all applicable restrictions imposed thereunder by, all Governmental Authorities.

 

“Lien” shall have the meaning set forth in Section 4.5.

 

“Material Adverse Effect” shall mean a material adverse effect on the assets,
properties, results of operations or financial condition of the Company and its
Subsidiaries considered as a whole.

 

“Ordinary Shares” shall have the meaning set forth in the Preamble.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or entity or any government or political subdivision or any agency, department
or instrumentality thereof.

 

“Purchased Shares” shall have the meaning set forth in the Recitals.

 

“Purchase Price” shall have the meaning set forth in Section 2.1.

 

“Purchaser” shall have the meaning set forth in the Preamble.

 

“Representatives” means with respect to a particular person, any shareholder,
member, director, officer, manager, employee, agent, consultant, advisor,
accountant, financial advisor, legal counsel or other representative of such
person.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations thereunder.

 

“Sellers” shall have the meaning set forth in the Preamble.

 

“Subsidiaries” means, with respect to any person, any corporation, limited
liability company, partnership, association, trust or other business entity of
which (i) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that person or one or more of the other
Subsidiaries of that person or a combination thereof or (ii) if a limited
liability company, partnership, association, trust or other business entity
(other than a corporation), a majority of the partnership or other similar
ownership interests thereof is at the time owned or controlled, directly or
indirectly, by that person or one or more Subsidiaries of that person or a
combination thereof and for this purpose, a person or persons own a majority
ownership interest in such a business entity (other than a corporation) if such
person or persons shall be allocated a majority of such business entity’s gains
or losses or shall be or control any managing director or general partner of
such business entity (other than a corporation). The term Subsidiary shall
include all Subsidiaries of such Subsidiary.

 



 -2- 

 

 

Section 2.                Purchase and Sale of the Purchased Shares; Payment.

 

2.1              Purchase and Sale of the Purchased Shares. On the terms and
subject to the conditions contained in this Agreement, and in reliance on the
representations, warranties and covenants contained herein, at the Closing, the
Sellers agree to sell, assign, convey, transfer and deliver to the Purchaser or
the Purchaser’s designee, and the Purchaser agrees to purchase and accept, or
cause its designee to accept, if applicable, the Purchased Shares, free and
clear of all Liens, for an aggregate of 29,855,081 shares of Common Stock (the
“Purchase Price”), payable as set forth in Section 2.2.

 

2.2              Payment. The Purchase Price shall be paid in shares of Common
Stock. The number of shares of Common Stock to be issued to each Seller will be
determined in accordance with Schedule A.

 

Section 3.                Closing.

 

3.1              Closing Date. Subject to the satisfaction or waiver of the
conditions set forth in Section 6 of this Agreement, the closing of the purchase
and sale of all or portions of the Purchased Shares as contemplated by this
Agreement (each, a “Closing”) shall occur on April 15, 2020 or on such date or
dates as may be mutually agreed upon by the Sellers and the Purchaser (each, a
“Closing Date”).

 

3.2              Purchased Shares. At any Closing, each Seller that is
delivering any Purchased Shares will deliver to the Purchaser instruments of
transfer or other appropriate documents satisfactory to the Purchaser indicating
proof of transfer of the Purchased Shares being transferred at such Closing to
the Purchaser, or its designee, if applicable.

 

3.3              Books and Records. On any Closing Date, each Seller that is
delivering any Purchased Shares shall cause the Company to record, or to cause
its transfer agent or stock registrar for the Ordinary Shares to record, the
Purchase as the record or beneficial, as applicable, holder of the Purchased
Shares being transferred at such Closing in the books and records of the
Company.

 

Section 4.                Representations and Warranties of the Seller. Each
Seller hereby represents and warrants to the Purchaser, severally and not
jointly, that on and as of the date hereof:

 

4.1              Ownership of the Purchased Shares.

 

(a)               The Seller will sell such number of Ordinary Shares such that,
together with the other Seller, the full number of Purchased Shares will be
available to be sold to the Purchaser, in accordance with Schedule A. The Seller
has good, valid and marketable title to, owns of record



 -3- 

 

 

and beneficially, and is entitled to sell, assign, transfer and deliver to the
Purchaser the Seller’s Purchased Shares, on the terms of this Agreement without
the consent of any person; provided, however, that if the Seller intends to
exercise or convert currently exercisable or convertible securities of the
Company in order to acquire some or all of the Purchased Shares to be sold by
the Seller, the Seller (i) has good, valid and marketable title to such
exercisable or convertible securities, with the current and valid right to
exercise or convert such exercisable or convertible securities, (ii) will
exercise or convert such exercisable or convertible securities prior to or in
connection with the Closing in order to have Seller’s Purchased Shares readily
available for Closing, and (iii) at Closing, shall have good, valid and
marketable title to, own of record and beneficially, and be entitled to sell,
assign, transfer and deliver to the Purchaser the Purchased Shares acquired upon
such exercise or conversion, on the terms of this Agreement without the consent
of any person. Upon consummation of the transactions contemplated herein, at the
Closing, the Purchaser will be vested with good and marketable title in and to
the Purchased Shares, free and clear of all Liens (except for any Liens that are
created by or imposed thereon by the Purchaser).

 

(b)               The Seller is not party to any commitments, arrangements,
rights or agreements providing for the repurchase, redemption or other
acquisition of the Purchased Shares, or voting agreements, shareholders
agreements, management agreements, pledge agreements, buy-sell agreements,
proxies or similar agreements or understandings with respect to the Seller’s
Purchased Shares or which restrict or grant any right, preference or privilege
with respect to such Purchased Shares, except for any agreements or
understandings that will be terminated or cancelled in full as of or prior to
the Closing.

 

4.2              Power and Authority; Enforceability. The Seller has necessary
power and authority to execute, deliver and perform its obligations under this
Agreement and any required stock power or similar instrument of transfer as
other all other documents executed and delivered in connection with this
Agreements (the “Ancillary Agreements”); and it has all requisite organizational
power and authority and has taken all organizational action necessary in order
to execute, deliver and perform its obligations under this Agreement and any
Ancillary Agreements to which it is a party. This Agreement, and each Ancillary
Agreement to which the Seller is a party, has been duly executed and delivered
by the Seller and constitutes a valid and binding agreement of the Seller,
enforceable against the Seller in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.

 

4.3              Governmental Approvals. No material order, consent, approval,
license, authorization, or validation of, or notice to, filing, recording or
registration with, or exemption by, any Governmental Authority (collectively,
“Governmental Approvals”) is required to be made or obtained by the Seller to
authorize or is required to be made or obtained by the Seller in connection with
the execution, delivery and performance of this Agreement or the Ancillary
Agreements.

 

4.4              No Litigation and Investigations. There are no actions, claims,
suits, investigations or proceedings pending, or to the knowledge of Seller,
threatened in writing or orally against the Seller or its affiliates,
individually or jointly, that (a) relate to the Purchased Shares or (b)
challenge the validity or enforceability of the Seller’s obligations under this
Agreement.

 



 -4- 

 

 

4.5              No Contravention of Laws, Agreements or Organizational
Documents. Neither the execution, delivery and performance of this Agreement and
the Ancillary Agreements to which the Seller is a party nor the consummation by
the Seller of the transactions contemplated herein or therein, (i) will
contravene any applicable provision of any law, statute, rule, regulation,
order, writ, injunction or decree of any nation or government, any state or
other political subdivision thereof, whether foreign, state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government (“Governmental
Authority”), in each case in any manner that would be material to the Seller or
its affiliates, or that would otherwise materially adversely affect the ability
of the Seller to perform its obligations under this Agreement or the Ancillary
Agreements to which the Seller is a party, (ii) will conflict with or violate or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default), or loss of a benefit under, any indenture,
mortgage, deed of trust, loan agreement, credit agreement or any other material
agreement to which the Seller or any affiliate of the Seller is a party or by
which the Seller or any such affiliate or any of the Seller’s or such
affiliate’s property or assets are bound or to which it may be subject, in each
case in any manner that would be material to the Seller or such affiliates or
that would otherwise materially adversely affect the ability of the Seller to
perform its obligations under this Agreement or the Ancillary Agreements to
which the Seller is a party, (iii) will result in the creation or imposition of
(or the obligation to create or impose) any mortgage, pledge, deed of trust,
security interest, encumbrance, UCC-1 financing statement (or amendment
thereto), hypothecation, assignment, charge, deposit arrangement, encumbrance,
easement, lien (statutory or other), right of first refusal, charge or other
adverse claim of any kind (including any agreement to give any of the foregoing,
any conditional sale or other title retention agreement or any lease in the
nature thereof, and any synthetic or other financing lease having substantially
the same economic effect as any of the foregoing) (“Lien”) upon any of the
property or assets of the Seller or its affiliates in any manner that would be
material to the Seller and its affiliates, or (iv) will violate any provision of
the organizational documents of the Seller or, if applicable, its affiliates.

 

4.6              No Fees. Neither the Seller nor any of its respective officers,
directors, employees or other affiliates have employed any broker or finder or
incurred any liability for any investment banking fees, brokerage fees,
commissions or finders’ fees in connection with the purchase and sale of the
Purchased Shares.

 

4.7              Purchased Shares Status. Upon or prior to acquisition by the
Seller, the relevant Purchased Shares were duly authorized and were validly
issued in compliance with all applicable legal requirements and governing
documents, are fully paid and non-assessable.

 

4.8              No Distribution. The Seller is acquiring the Common Stock for
investment for the Purchaser’s own account, and not with a view to the
distribution thereof by the Purchaser in violation of any applicable securities
laws.

 

4.9              Economic Risk. The Seller acknowledges that it can bear the
economic risk of the investment in the Common Stock for an indefinite period of
time and has such knowledge and experience in financial and business affairs
that it is capable of evaluating the merits and risks of the investment in the
Common Stock, and has not relied upon any representations, warranties or
agreements in connection therewith other than those expressly set forth in this
Agreement.

 



 -5- 

 

 

4.10          Accredited Status. The Seller is an “accredited investor” within
the meaning of Rule 501(a) under the Securities Act.

 

4.11          Restricted Securities. The Seller understands that the Common
Stock constitutes “restricted securities” under the U.S. securities laws
inasmuch as they are being acquired from the Seller in a transaction not
involving a public offering and that under such laws and applicable regulations
such Common Stock may be resold without registration under the Securities Act
only in certain circumstances. In this connection, the Seller understands the
resale limitations imposed by the Securities Act.

 

4.12          Investigation. To the full satisfaction of the Seller, the Seller
has been furnished any materials the Seller has requested relating to the
Purchaser and issuance to the Seller of Common Stock as consideration for the
purchase of the Purchased Shares, and the Seller has been afforded the
opportunity to ask questions of Representatives of the Purchaser concerning the
Common Stock.

 

4.13          No Reliance. Other than the representations and warranties
expressly set forth in this Agreement and the Ancillary Agreements, none of the
Seller or any of its affiliates, associates, directors, officers, attorneys,
accountants, agents, members, managers, partners, employees, stockholders,
equity holders or controlling persons is relying upon any information,
representation or warranty by the Purchaser, or any of its directors, officers,
attorneys, accountants, agents, members, managers, partners, stockholders or
employees or any of such persons’ heirs, successors, assigns and controlling
persons (if any), in determining whether to invest in the Purchaser, enter into
this Agreement or any Ancillary Agreement or consummate the transactions
contemplated hereby or thereby and none of the foregoing persons have made any
other representation or warranty or advised the Seller concerning an investment
in the Purchaser or recommended an investment in the Purchaser to the Seller.
The Seller has consulted to the extent deemed appropriate by the Seller with the
Seller’s own advisors as to the financial, tax, legal and related matters
concerning an investment in the Common Stock and on that basis believes that an
investment in the Common Stock is suitable and appropriate for the Seller.

 

4.14          ERISA. The Seller is not a “benefit plan investor” within the
meaning of Section 3(42) of ERISA and the regulations thereunder or under any
similar state, local or foreign law or regulation.

 

Section 5.                Representations and Warranties of the Purchaser. The
Purchaser hereby represents and warrants to the Sellers that on and as of the
date hereof:

 

5.1              Status. The Purchaser is in good standing under the laws of the
jurisdiction of its organization and has the corporate, partnership or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage.

 

5.2              Power and Authority; Enforceability. The Purchaser has the
necessary power and authority to enter into this Agreement and the Ancillary
Agreements and to perform its obligations

 



 -6- 

 

 

hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby. Each person executing and delivering this Agreement and any
Ancillary Agreement on behalf of the Purchaser is duly authorized to execute and
deliver this Agreement and such Ancillary Agreements on behalf of the Purchaser.
The execution and delivery of this Agreement and such Ancillary Agreements by
the Purchaser has been duly and validly authorized by all requisite action, and
no other proceedings on the part of the Purchaser are necessary to authorize
this Agreement and such Ancillary Agreements. This Agreement and such Ancillary
Agreements have each been duly and validly executed and delivered by the
Purchaser and, assuming the due authorization, execution and delivery by the
Sellers, constitutes a legal, valid and binding obligation of the Purchaser,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

5.3              No Contravention of Laws, Agreements or Organizational
Documents. Neither the execution, delivery and performance by the Purchaser of
this Agreement and the Ancillary Agreements, nor the consummation by the
Purchaser of the transactions contemplated herein or therein, (i) will
contravene any applicable provision of any law, statute, rule, regulation,
order, writ, injunction or decree of any Governmental Authority in any material
respect, (ii) will conflict with or violate or result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default (or
an event which, with notice or lapse of time, or both, would constitute a
default), or loss of a benefit under any indenture, mortgage, deed of trust,
loan agreement, credit agreement or any other material agreement to which the
Purchaser is a party or by which it or any of its property or assets are bound
or to which it may be subject, in each case in any manner that would be material
to the Purchaser, or that would otherwise materially adversely affect the
ability of the Purchaser to perform its obligations under this Agreement or the
Ancillary Agreements, (iii) will result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
the Purchaser in any manner that would be material to the Purchaser, or
(iv) will violate any provision of the organizational documents of the
Purchaser.

 

5.4              Governmental Approvals. Except as shall have been made or
obtained on or prior to the Closing, no material Governmental Approvals are
required to be made or obtained by the Purchaser to authorize, or are required
to be made or obtained by the Purchaser in connection with, (i) the execution,
delivery and performance of this Agreement and the Ancillary Agreements or
(ii) the validity, binding effect or enforceability of this Agreement and the
Ancillary Agreements against the Purchaser.

 

5.5              No Distribution. The Purchaser is acquiring the Purchased
Shares for investment for the Purchaser’s own account, and not with a view to
the distribution thereof by the Purchaser in violation of any applicable
securities laws.

 

5.6              Economic Risk. The Purchaser acknowledges that it can bear the
economic risk of the investment for an indefinite period of time and has such
knowledge and experience in financial and business affairs that it is capable of
evaluating the merits and risks of the investment in the Purchased Shares, and
has not relied upon any representations, warranties or agreements in connection
therewith other than those expressly set forth in this Agreement.

 



 -7- 

 

 

5.7              Accredited Purchaser. The Purchaser is an “accredited investor”
within the meaning of Rule 501(a) under the Securities Act.

 

5.8              No Reliance. Other than the representations and warranties
expressly set forth in this Agreement and the Ancillary Agreements, none of the
Purchaser or any of its affiliates, associates, directors, officers, attorneys,
accountants, agents, members, managers, partners, employees, stockholders,
equity holders or controlling persons is relying upon any information,
representation or warranty by the Sellers, or any of their directors, officers,
attorneys, accountants, agents, members, managers, partners, stockholders or
employees or any of such persons’ heirs, successors, assigns and controlling
persons (if any), in determining whether to invest in the Company, enter into
this Agreement or any Ancillary Agreement or consummate the transactions
contemplated hereby or thereby and none of the foregoing persons have made any
other representation or warranty or advised the Purchaser concerning an
investment in the Company or recommended an investment in the Company to the
Purchaser. The Purchaser has consulted to the extent deemed appropriate by the
Purchaser with the Purchaser’s own advisors as to the financial, tax, legal and
related matters concerning an investment in the Purchased Shares and on that
basis believes that an investment in the Purchased Shares is suitable and
appropriate for the Purchaser.

 

5.9              No Fees. None of the Purchaser nor any of its respective
officers, directors, employees and affiliates has employed any broker or finder
or incurred any liability for any investment banking fees, brokerage fees,
commissions or finders’ fees in connection with the purchase and sale of the
Purchased Shares.

 

5.10          ERISA. The Purchaser is not a “benefit plan investor” within the
meaning of Section 3(42) of ERISA and the regulations thereunder or under any
similar state, local or foreign law or regulation.

 

Section 6.                Conditions to Closing.

 

6.1              Conditions to the Sellers’ Obligation to Close. The obligation
of the Sellers to consummate the purchase and sale of the Purchased Shares
contemplated by this Agreement is subject to satisfaction (or written waivers of
the Sellers) of the following conditions:

 

(a)               the payment of the Purchase Price by the Purchaser to the
Sellers, which may be satisfied by the delivery to the Sellers of an irrevocable
instruction letter to the transfer agent for the Common Stock to have the shares
of Common Stock constituting the Purchase Price issued to Sellers within five
(5) business days, in book entry form unless a paper certificate is requested by
any Seller;

 

(b)               the representations and warranties of the Purchaser, as set
forth in Section 5 of this Agreement, are true and correct in all material
respects as of the Closing Date with the same effect as though made at and as of
the Closing Date; provided, however, that those representations and warranties
that are specifically made as of a particular calendar date shall be so true and
correct as of such date;

 

(c)               the Purchaser has performed and complied in all material
respects with all covenants required to be performed by it under this Agreement
on or prior to the Closing Date; and

 



 -8- 

 

 

(d)               execution and delivery by the Purchaser to the Seller and the
Company of a cross receipt in such form as mutually agreed to by the parties
hereto.

 

6.2              Conditions to the Purchaser’s Obligation to Close. The
obligation of the Purchaser to consummate the purchase and sale of the Purchased
Shares contemplated by this Agreement is subject to satisfaction (or written
waiver of the Purchaser) of the following conditions:

 

(a)               delivery by the Sellers to the Purchaser of proof of transfer
of the Purchased Shares in accordance with Section 3.2 above;

 

(b)               the representations and warranties of the Sellers, as set
forth in Section 4 of this Agreement, are true and correct in all material
respects as of the Closing Date with the same effect as though made at and as of
the Closing Date; provided, however, that those representations and warranties
that are specifically made as of a particular calendar date shall be so true and
correct as of such date;

 

(c)               the approval of Purchaser’s stockholders shall have been
obtained;

 

(d)               regulatory approval or clearance, as applicable, including
without limitation the Nasdaq Stock Market and the Committee on Foreign
Investment in the United States, shall have been obtained;

 

(e)               the consent of the Purchaser’s lenders, as applicable, shall
have been obtained;

 

(f)                since the date of this Agreement, there shall not have been
any Material Adverse Effect, or any event, change, or effect that would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

 

(g)               Purchaser shall be satisfied that the acquisition of the
Purchased Shares will be made in compliance with applicable rules of the Hong
Kong Stock Exchange; and

 

(h)               Purchaser’s Board of Directors shall be satisfied as to due
diligence performed on the Company, including obtaining a fairness opinion
satisfactory to it, if appropriate.

 

Section 7.                Miscellaneous.

 

7.1              Termination. This Agreement may be terminated and the
transactions contemplated hereby shall be abandoned at any time prior to the
Closing upon written notice by:

 

(a)               the Purchaser, in the event that any condition set forth in
Section 4.1 or Section 6.2 shall not be satisfied, or shall not be reasonably
capable of being satisfied, by June 30, 2020 (the “Walk-Away Date”); or

 

(b)               either Seller, in the event that any condition set forth in
Section 6.1 shall not be satisfied, or shall not be reasonably capable of being
satisfied, by the Walk-Away Date.

 



 -9- 

 

 

7.2              Construction. The headings and titles in this Agreement are
included for convenience of reference only and shall not limit or otherwise
affect the meaning or interpretation of this Agreement. The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
will refer to this Agreement as a whole, including any schedules hereto, and not
to any particular provision of this Agreement, and section and subsection
references are to this Agreement unless otherwise specified. The words “include”
and “including” and words of similar import when used in this Agreement shall be
deemed to be followed by the words “without limitation”. The meanings given to
terms defined herein will be equally applicable to both the singular and plural
forms of such terms. Whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms. The terms “dollars” and
“$” mean United States dollars. To the extent applicable, dollar figures and
other amounts shall be equitably adjusted to reflect splits and combinations of
shares and units.

 

7.3              Expenses. Except to the extent otherwise expressly provided
herein, whether or not the transactions contemplated by this Agreement are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such cost or expense.

 

7.4              Governing Law; Jurisdiction. This Agreement shall be construed
and interpreted in accordance with the internal laws of the State of New York
without giving effect to any principle or rule (whether of the State of New York
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the laws of the State of New York. Any claim, action or
dispute against any party to this Agreement arising out of or in any way
relating to this Agreement shall be brought in the courts of the State of New
York located in the City of New York and the County of New York or in the
Federal courts of the United States sitting in the City of New York and the
County of New York. Each of the Parties hereby irrevocably submits to the
exclusive jurisdiction of such courts for the purpose of any such claim, action
or dispute; provided that a final judgment in any such claim, action or dispute
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each Party irrevocably waives
and unconditionally agrees not to assert, by way of a motion, as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement (a) any objection that it may ever have that the laying of venue of
any such claim, action or dispute in any federal or state court located in the
above named state or city is improper, (b) any objection that any such claim,
action or dispute brought in any of the above named courts has been brought in
an inconvenient forum or (c) any claim that it is not personally subject to the
jurisdiction of the above named courts.

 

7.5              Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT.

 

7.6              Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and may be delivered as
originals, by electronic format or otherwise.

 

7.7              Assignment. This Agreement and the rights hereunder shall not
be assignable or transferable by any party without the prior written consent of
the other parties. Any assignment or transfer made without such prior written
consent shall be null and void. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties and capitalized terms referring to persons and
entities shall include their respective successors and assigns.

 



 -10- 

 

 

7.8              Third Party Beneficiaries. Nothing in this Agreement, express
or implied, shall give to any person, other than the Sellers and the Purchaser
and their respective successors and assigns, any benefit of any legal or
equitable right, remedy or claim under this Agreement.

 

7.9              Entire Agreement. This Agreement and the Ancillary Agreements
constitute the entire agreement among the parties relative to the subject matter
hereof. Any previous agreement among the parties with respect to the subject
matter hereof is superseded in its entirety by this Agreement. Notwithstanding
anything to the contrary in this Agreement and the Ancillary Agreements, the
Purchaser shall be permitted to make disclosures with respect to announcing or
reporting its investment in the Purchased Shares to the extent that such
disclosures are required by applicable Law.

 

7.10          Amendments. Neither this Agreement nor any provision hereof may be
amended, modified, changed, discharged or terminated except pursuant to a
written agreement entered into by the Sellers and the Purchaser.

 

7.11          Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable Law, portions of such provisions, or such
provisions in their entirety, to the extent necessary, shall be severed from
this Agreement, and the balance of this Agreement shall be enforceable in
accordance with its terms.

 

7.12          Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed effectively given
(i) upon actual delivery to the party to be notified, (ii) one (1) business day
after deposit with a recognized overnight delivery service, or (iii) five (5)
business days after deposit with the U.S. Postal Service by first class
certified or registered mail, postage prepaid, return receipt requested. All
notices, requests and other communications will be deemed received pursuant to
this Section 7.12 if received prior to 5:00 P.M. in the place of receipt and
such day is a business day. Otherwise, any notice or communication will be
deemed not to have been received until the next succeeding business day. All
such communications shall be addressed to each Seller at the address set forth
on such Seller’s signature page or to the Purchaser at the following address
(unless another address is so specified in writing by any Party subsequent to
the date hereof):

 


Cinedigm Corp.
45 W. 36th Street
New York, NY 10018
Attn: General Counsel
Telephone: (212) 206-8600
Email: gloffredo@cinedigm.com

 



 -11- 

 

 

with a copy to:



Kelley Drye & Warren LLP

101 Park Avenue

New York, NY 10178
Attn: Jonathan K. Cooperman
Telephone: (212) 808-7534
Email: jcooperman@kelleydrye.com

 

7.13          Survival.

 

(a)               All representations and warranties made by the parties hereto
in this Agreement shall survive for a period of one year from and after the
Closing. Each party acknowledges and agrees that, prior to the Closing, the sole
and exclusive remedy of the Purchaser for any breach or inaccuracy of any
representation or warranty contained in this Agreement or any certificate or
instrument delivered hereunder shall be (assuming that the conditions set forth
in Section 6.2 of this Agreement have not been satisfied or waived) refusal to
close the transaction contemplated herein.

 

[Signature Pages to Follow]

 



 -12- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



BISON GLOBAL INVESTMENT SPC - BISON GLOBAL NO. 1 SP             By: /s/ Fung Ka
Chun Name: Fung Ka Chun    Title:  Director       Address: Room 609-610, 21st
Century Tower B,     No. 40 Liangmaqiao Road     Chaoyang District, Beijing,    
China   Tel: +86 010 84446968   Email: bisonglobalsp1@gmail.com       with a
copy to:       Address:                  Tel:   Email:       US EIN, if any:



 

 

[Signature Page to the Stock Purchase Agreement]

 



 



 



HUATAI INVESTMENT LP

            By: /s/ Fung Ka Chun Name: Fung Ka Chun    Title:  Director      
Address: Room 609-610, 21st Century Tower B,     No. 40 Liangmaqiao Road    
Chaoyang District, Beijing,     China   Tel: +86 010 84446968   Email:
huataiinvestmentlp@gmail.com       with a copy to:       Address:               
  Tel:   Email:       US EIN, if any:



 

 

[Signature Page to the Stock Purchase Agreement]

 



 





 

ANTAI INVESTMENT LP

            By: /s/ Fung Ka Chun Name: Fung Ka Chun    Title:  Director      
Address: Room 609-610, 21st Century Tower B,     No. 40 Liangmaqiao Road    
Chaoyang District, Beijing,     China   Tel: +86 010 84446968   Email:
antaiinvestmentlp@gmail.com       with a copy to:       Address:               
  Tel:   Email:       US EIN, if any:





 

 

[Signature Page to the Stock Purchase Agreement]

 



 



 



MINGTAI INVESTMENT LP

            By: /s/ Fung Ka Chun Name: Fung Ka Chun    Title:  Director      
Address: Room 609-610, 21st Century Tower B,     No. 40 Liangmaqiao Road    
Chaoyang District, Beijing,     China   Tel: +86 010 84446968   Email:
mingtaiinvestmentlp@gmail.com       with a copy to:       Address:             
    Tel:   Email:       US EIN, if any:

   

 

[Signature Page to the Stock Purchase Agreement]

 



 



 



SHANGTAI ASSET MANAGEMENT LP

            By: /s/ Fung Ka Chun Name: Fung Ka Chun    Title:  Director      
Address: Room 609-610, 21st Century Tower B,     No. 40 Liangmaqiao Road    
Chaoyang District, Beijing,     China   Tel: +86 010 84446968   Email:
shangtaiassetmanagement@gmail.com       with a copy to:       Address:         
        Tel:   Email:       US EIN, if any:

 

 

[Signature Page to the Stock Purchase Agreement]

 



 

 



CINEDIGM CORP.

            By: /s/ Gary Loffredo Name: Gary Loffredo    Title:  COO

 





[Signature Page to the Stock Purchase Agreement]

 



 

  

SCHEDULE A

 

PURCHASED SHARES

 

Sellers Number of Ordinary Shares
to be Sold

Purchase Price

(Shares of

Common Stock)

Bison Global Investment SPC - Bison Global No. 1 SP   61,534,000 8,224,114
Huatai Investment LP   35,866,000 4,793,546 Antai Investment LP   29,170,000
3,898,615 Mingtai Investment LP   42,442,000 5,672,439 Shangtai Asset Management
LP 54,368,000 7,266,367 TOTAL 223,380,000 29,855,081

  



 

A-1



 